DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12, 23-25, and 28, drawn to a composition.
Group II, claim(s) 13-17, drawn to an electrode.
Group III, claim(s) 18, drawn to a lithium-ion battery.
Group IV, claim(s) 19-22, 26, 27, drawn to a process for preparing the composition.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 


Species I(b): the apolar aliphatic polyolefin that is a linear or branched nonhalogenated thermoplastic or elastomeric copolymer of two aliphatic monoolefins.
Species II(a): the electrode is an anode comprising a graphite of lithium-ion battery grade for the active material, and is capable of giving the lithium-ion battery incorporating it, for cycles performed between 1 V and 10 mV.
Species II(b): the electrode is a cathode comprising an alloy of lithiated transition metal oxides, the electrode being capable of giving the lithium-ion battery incorporating it, for cycles performed between 4.3 V and 2.5 V.
Species IV(a): liquid-route milling of the ingredients dissolved or dispersed in a solvent; controlling annealing of the film at the oxidation temperature, after evaporating off the solvent following step b).  
Species IV(b): mixing the ingredients via a melt route and without solvent evaporation; controlling temperature increase from a starting temperature to the oxidation temperature followed by an isotherm at the oxidation temperature, to at least partially eliminate the polar sacrificial polymeric phase by thermal decomposition.  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
1, 4, 13-15, 19, and 20.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of “a polymeric binder comprising a modified polyolefin, wherein the modified polyolefin is derived from an apolar aliphatic polyolefin and incorporates CO and OH oxygenated groups, the modified polyolefin having a mass content of oxygen atoms inclusively between 2% and 10%”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sonntag et al (US 2016/0340476).  Sonntag discloses an electrode composition comprising a polymeric binder that is ethylene-ethyl acrylate (modified polyolefin) that is an apolar aliphatic polyolefin and incorporates CO and OH oxygenated groups, wherein the ethylene-ethyl acrylate is heat-treated at 230°C for 60 minutes under air (oxygen) (See para. [0069],[0070]).  Since Sonntag teaches the same method of modifying the polyolefin as the present invention (i.e. thermal oxidation at a temperature of between 200°C and 300°C for a variable oxidation time of 30 minutes or more), one of ordinary skill in the art would have recognized that the ethylene-ethyl acrylate would inherently have a mass content of oxygen atoms between 2% and 10%.   

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/T.S.C/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729